DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/US15/53505, filed 10/01/2015, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/058,340, filed 10/01/2014.

Status of the Claims
Claims 1, 2, 4-8 and 10 are pending; claims 1, 3, 9 and 11-20 are canceled; claims 1, 6-8 and 10 are amended. Claims 1, 2, 4-8 and 10 are examined below.

Withdrawn Objections/Rejections
The previous rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
	The previous rejection of claims under 35 U.S.C. 101 is withdrawn; the claims do practically apply the judicial exception because the claims require step d be performed (step d is not conditionally recited, rather step d is interpreted as a required active method step). 
	The previous rejection of claims under 35 U.S.C. 112(a) regarding the written description requirement is withdrawn in response to Applicant’s amendments to the claims.
	The previous ground of rejection under 35 U.S.C. 103 is withdrawn; however, see new grounds set forth in detail below following an updated search and consideration.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitation "the time of the assessment" in 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 2 depends, fails to recite or establish a given “time of assessment”. As such, it is not readily clear what “at the time of the assessment” is referencing. For example this limitation could refer to multiple different and conflicting times, such as “the time of the assessment” in reference to a time during the performance of the method of claim 1, or rather to a time prior to performance of claim 1 (for example, when the subject is originally assessed to determine that the subject is a subject with infectious SIRS, i.e., prior to the step of “obtaining the sample”). 
Claim 4 recites the limitations: “elevated heart rate”, “elevated respiratory rate”, “elevated or decreased white blood count”; the claim terminology “elevated” and “decreased” as indicated are considered indefinite claim language because these terms have not been defined by the claim, and the specification fails to provide a standard for ascertaining the requisite degree for what would and would not be encompassed by a range considered “elevated” or “decreased” (there is no identification of what values would be considered “elevated” or “decreased”). See 2173.05(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al., US Patent No. 5,593,964 in view of Lee et al., Plamsa Gelsolin Depletion and Circulating Actin in Sepsis- A Pilot Study, PLos ONE, 3(11), (2008), (5 pages) (previously of record), Ralph et al., US Patent No. 6,190,857 B1, Shi et al., US PG Pub No. 2007/0111316A1, Buechler et al., US PG Pub No. 2004/0121343A1 and Holvoet et al., US Patent No. 6,309,888.
Goldstein et al. teach a method of treating or preventing septic shock in a mammal such as a human (see abstract and claims). Septic Shock is a condition in which infection is widely disseminated in many areas of the body, generally through the blood from one tissue to another causing extensive damage; the condition frequently leading to death (see col. 1, lines 11-25). Goldstein teach treating by administration of an effective treatment, like an actin antipolymerizer such as thymosin B4 (TB4) as claimed (see Goldstein claims, abstract). 
	Goldstein teach actin is an abundant protein in mammals such as humans, the reference teaches following acute trauma and/or infection, it is known in the art that G-actin is released into extracellular fluid and blood from damaged and dying cells and tissues and has a strong tendency to polymerize to F-actin (col. 1, lines 44-50). See at lines 51-65, Goldstein further teach the presence of filamentous F-actin in mammals can result in venous obstruction, pulmonary microthrombii and/or endothelial injury which can alter the characteristics of vascular flow in mammals; that this alteration can result in actin toxicity disorders. Further that it has been discovered that septic shock in a mammal can be treated or prevented by preventing polymerization of G-actin to F-actin.
	Although from the disclosure of Goldstein it is understood that one having ordinary skill would recognize that F-actin is an indicator present in the blood following acute trauma and/or infection, including those subjects deemed to be at risk of septic shock (see abstract, preventing septic shock), Goldstein 
	Lee et al. specifically teaches that circulating actin is associated with sepsis (abstract, decreased pGSN results in actin circulation). Lee teach that circulating actin is detectable in early sepsis (Discussion, page 4). However, no circulating actin is detectable in normal volunteer subjects (page 2, last paragraph at col. 2).
	The prior art recognized that pGSN is decreases in association with sepsis, further that this decrease leads to increased circulation of actin (Lee). In particular the prior art recognized that trauma and/or infection leads to release of G-actin into the blood, which then polymerizes to F-actin (Goldstein) in circulation (see as discussed and cited in detail above). 
When the teachings of Goldstein and Lee are taken together, one having ordinary skill in the art would have reasonably expected increasing levels of actin, in particular actin such as f-actin, to correlate with increasing risk of or diagnosis of septic shock since decreased pGSN leads to increased f-actin. 
Moreover, it is asserted that such concepts as comparing marker levels to those of known disease or healthy control populations (for example), were well known in the art at the time of the instant invention. 
For example, Ralph et al. discuss how in the clinical diagnosis or monitoring of patients with a disease state, the detection of an increase in a disease state marker in comparison to the levels in a corresponding normal subject is indicative of a patient with the disease state (column 48, lines 28-41; column 61, lines 25-42). Measured marker levels may be compared with levels obtained from reference populations of normal individuals (see claim 1, step b). Ralph describes 
Further it was recognized in the prior art that sepsis can progress to SIRS, that those with SIRS are at risk of septic shock (see for example, as is supported by Shi et al., para [0099[). 
	Buechler teach that a clinical marker may be compared to a “normal” value, or to a value identified as being indicative of the presence or absence of a particular disease ([0023]). A threshold may be selected, above or below which the test is considered normal or abnormal [0024]-[0025], [0054]. Diagnostic and/or prognostic markers are mentioned [0029], [0053]. Changing the cutoff selected to distinguish between a positive and negative test result trades off between the number of false postives and the number of false negatives, i.e. trades off between sensitivity and specificity (para [0065], [0068], [0112]). See especially para [0112], where it is taught that one skilled in the art can adjust the diagnostic threshold in order to optimize clinical sensitivity and specificity.
	Holvoet et al. teach that diagnostic accuracy of a test or assay, i.e., the ability of the test or assay to distinguish between patients having a disease, condition or syndrome from those that do not, is based on whether the patients have a “clinically significant” amount of an analyte. A “clinically significant” amount refers to an amount higher than a predetermined cut point or threshold value for the analyte. See col. 8, lines 37-50. Changing this cut point or threshold usually changes the sensitivity and specificity of the diagnostic test. For example, if the threshold is lowered, sensitivity (true positive rate) will be increased while specificity (true negative rate) will be decreased. Similarly, raising the cut point will tend to decrease sensitivity and increase specificity (col. 9, lines 5-33).
prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the method as taught by Goldstein in order to have first obtained a blood sample and measured and relied on the increased level of f-actin circulating in the subject’s blood in order to indicate an increased likely hood of progressing to septic shock prior to administering to the subject with the increased f-actin, the effective treatment of TB4. In particular it would have been obvious to have used f-actin as the biomarker for treating/preventing septic shock (as a marker to determine which subjects should be administered treatment) because Goldstein and Lee demonstrate increased circulating f-actin as an art recognized indicator associated with septic shock and a need for treating septic shock. The modification would amount to an obvious matter of applying a known technique to a known method, in particular because Ralph supports that those having ordinary skill in the art at the time recognized that detection of an increase in a disease state marker (in the present case, f-actin) in comparison to levels in a  corresponding normal is indicative of a patient with the disease state (in the present case, septic shock/or increasing sepsis leading to septic shock). 
	For this reason, although the art did not specifically disclose f-actin as a biomarker indicative of those who require administration of a treatment for septic shock to prevent progression to septic shock, it would have been obvious to have relied on f-actin for these reasons.
Given that f-actin was known to increase in circulation due to the decrease in the actin scavenging protein, gesolin, one having ordinary skill in the art would have recognized that applying the known technique of Ralph (applying the increase of f-actin associated with septic shock) would have yielded the predictable result of indicating a subject is in need of treatment for septic shock (namely administration of the treatment of Goldstein). Furthermore, one having ordinary skill in the art would have had a reasonable expectation of success performing said modification because such concepts of comparing marker levels to those of known disease or healthy control populations (for example), were well known in the art at the time of the instant invention (Ralph).

	Additionally, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed threshold (3ng/ml) by selection of an appropriate cut-off level for f-actin through routine optimization. In particular, when taken together with the direction in Buechler to select an appropriate threshold concentration for the analyte of interest, together with the teachings of Holvoet et al. which establish that threshold concentrations were recognized in the prior art to be result effective variables, it would have been obvious to optimize the threshold concentration of f-actin in order to achieve a desired sensitivity and/or specificity. Further it would have been obvious to have arrived at a threshold as claimed, namely 3 ng/ml as a cut point, through routine optimization considering that the art recognized normal healthy subjects exhibited no detectable circulating f-actin. See MPEP 2144.05. Similarly, one having ordinary skill would have a reasonable expectation of success arriving at the claimed cut-off value, since such optimization of threshold values was routine in the assay art (as is supported by Buechler and Holvoet).
	Regarding claims 2 and 4, the combination of the cited art as set forth above is teaching a subject with SIRS, thereby the subject would necessarily have/present with at least two SIRS 
	Regarding claim 5 each of Goldstein teach col. 1, line 14, refers to dissemination of infection through blood, and see further regarding circulating actin components, Lee is teaching detection of actin in plasma samples (for example, Lee page 2, col. 2, last paragraph, referring to circulating levels in plasma samples). It would have been obvious to have obtained a sample that is plasma, and to have performed detection of f-actin in a plasma sample, as an obvious matter of choosing from a finite number of predictable solutions, specifically because plasma was known to exhibit circulating actin produced in response to sepsis as a result of decreased actin scavenging reagent, gelsolin (Goldstein, and Lee). One having ordinary skill would have a reasonable expectation of success performing detecting in a plasma sample because it was known f-actin forms in circulation (in the blood), detectable in plasma (Lee).
	Regarding claim 6, see the combination of the cited art as set forth above, the art is teaching assaying for f-actin.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al., in view of Lee et al., Ralph et al., Shi et al., Buechler et al. and Holvoet et al. as applied to claim 1 above, and further in view of Frenzel et al., Evaluation of F-actin ELISA for the diagnosis of autoimmune hepatitis, Am. J. Gastroenterol. (2006), 101(12), p. 2731-2736 (abstract only) and Termine et al., US Patent No. 5,340,934.
	Goldstein et al. and the combination of the cited art teach a method substantially as claimed (see as detailed previously above). 

	Frenzel et al. teach ELISA for f-actin is known and available, and teach such ELISA is considered a simple and operator independent screening tool (see abstract, particularly conclusions).
	Additionally, regarding conventional performance of ELISAs, see Termine et al., typically in an ELISA, a standard curve is established so the values of the unknown analyte can be determined from the standard curve (col. 5, lines 16-56).
	It would have been prima facie obvious to have detected f-actin by ELISA as in Frenzel, as an obvious matter of applying a known technique, one motivated to specifically use ELISA because this assay was recognized in the art as both simple and operator independent (Frenzel). Further it would have been obvious to have compared the amount bound to a standard curve in order to be able to determine the amount of f-actin in the unknown sample. 
	One having ordinary skill would have a reasonable expectation using a known assay and its procedure for its art recognized purpose. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al., in view of Lee et al., Ralph et al., Shi et al., Buechler et al. and Holvoet et al. as applied to claim 1 above, and further in view of Kas et al., US PG Pub No. 2010/0292131A1.
Goldstein et al. and the combination of the cited art teach a method substantially as claimed (see as detailed previously above). 

	However, see for example Kas et al., it was well known in the art at the time that sepsis is a serious situation and a life-threatening disease that calls for urgent comprehensive care, that treatment involves usually starting with antibiotics (see para [0003]), further that sepsis often occurs in those suffering from SIRS.
	It would have been obvious to one having ordinary skill to have treated the SIRS subject not found to be at risk of progressing to septic shock (the subject with f-actin below 3 ng/ml) with antibiotics because this was recognized in the art as the usual starting point for sepsis infections. As such, treating a subject with SIRS (not determined at risk of progressing) initially by administering an antibiotic would be an obvious matter of applying a known treatment technique for its art recognized purpose (of treating sepsis), particularly considering the art recognized association between sepsis and SIRS (sepsis occurs often in those with SIRS). One would be motivated to administering antibiotics to treat the infection, and improve a patient’s condition. One having ordinary skill would have a reasonable expectation of success since antibiotics was recognized as a usual treatment starting point.

Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding the previous rejection of claims under 35 U.S.C. 112(b), see as indicated previously above, the previous rejection is withdrawn in response to Applicant’s amendments to the claims.

Regarding remarks at pages 10-12, see as indicated previously above, the previous rejection of claims under 35 U.S.C. 112(a) regarding the written description requirement, is withdrawn in response to Applicant’s amendments to the claims.
Regarding remarks specific to the rejection of claims under 35 U.S.C. 103 (remarks pages 12-16), although the previous ground of rejection is withdrawn following additional search and/or consideration, it is noted that some of the references (for example Lee et al., remarks page 12-15) are still cited in the pending grounds of rejection. As a result, arguments specific to this reference is addressed presently.
Regarding the citation of Lee, Applicant argues that Lee fails to measure any levels of F-actin in their experiments. Applicant argues that contrary to the citations in the Final Action, Lee did not measure F-actin by western blot, rather Lee used polyclonal anti-actin antibody, Lee measuring a relative amount of soluble/filamentous actins (not limited merely to f-actin).
Applicant’s assessment of Lee is correct, Lee does not specifically disclose f-actin, but rather detects actin more generally (including soluble and filamentous actin). However, see the new grounds of rejection as set forth in the pending rejection- the combination of the prior art recognized increasing f-actin as an indicator of the need for treatment for septic shock/recognized f-actin in relation to septic shock. For the reasons as indicated in detail above, based on the prior art when taken together, it would have been obvious to have relied on the determination of f-actin to indicate risk of progressing and applied treatment for septic shock. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641